TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00664-CV




                                    In re David Johnson




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus and a motion for emergency

relief. Having reviewed the petition and the record provided, we deny the petition for writ of

mandamus and the motion for emergency relief. See Tex. R. App. P. 52.8(a); see also Tex. R.

App. P. 52.3(k)(1)(A) (requiring relator to provide “a certified or sworn copy of any order

complained of, or any other document showing the matter complained of”); In re Smith,

No. 03-14-00478-CV, 2014 WL 4079922, at *1 (Tex. App.—Austin Aug. 13, 2014, orig.

proceeding) (denying mandamus relief when relator failed to provide sufficient record from

which to evaluate her claim for mandamus relief); In re Le, 335 S.W.3d 808, 813 (Tex. App.—

Houston [14th Dist.] 2011, orig. proceeding) (“This court cannot make a sound decision based

on an incomplete picture.”). Furthermore, relator may still pursue the adequate remedy of a de

novo hearing before the referring court. See Tex. Fam. Code § 201.015(a); see also Olenick

v. City of Austin, No. 03-14-00339-CV, 2015 WL 4077245, at *2 (Tex. App.—Austin
June 30, 2015, pet. denied) (cautioning mandamus relief unavailable when an adequate remedy

by appeal exists).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: December 17, 2021




                                               2